Case 2:19-cv-03877-PKC-RLM Document 12 Filed 12/02/19 Page 1 of 3 PagelD #: 58

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

nt

MICHELE MCKINNEY, Case No. 2:19-cv-03877-PKC-RLM
Plaintiff,

V.
STIPULATION OF DISMISSAL
APPLE FOOD SERVICE OF SUFFOLK, LLC,
APPLE FOOD SERVICE OF NEW YORK
LLC, and DOHERTY ENTERPRISES, LLC,

Defendants.

 

WHEREAS, Plaintiff Michele McKinney (“Plaintiff”) initiated this Action in the United
States District Court for the Eastern District of New York against Defendants Apple Food
Service of Suffolk, LLC, Apple Food Service of New York, LLC, and The Doherty Group, Inc.
d/b/a Doherty Enterprises (incorrectly captioned as “Doherty Enterprises, LLC”) (collectively
“Defendants”);

WHEREAS, Defendants requested a pre-motion conference concerning their intent to
move the Court to dismiss Plaintiff's Complaint and compel arbitration, pursuant to an
arbitration agreement that Plaintiff allegedly signed as part of her initial application for
employment with Defendants, which Plaintiff had no recollection of ever signing (ECF Nos. 5,
2);

WHEREAS, the Court ordered that the Parties participate in pre-motion discovery
concerning the existence of a valid arbitration agreement;

WHEREAS, the Parties participated in pre-motion discovery by inter alia exchanging
written discovery and requests for the production of documents and conducting Plaintiff's

deposition; and

36263517.1 32/02/2019
Case 2:19-cv-03877-PKC-RLM Document 12 Filed 12/02/19 Page 2 of 3 PagelD #: 59

WHEREAS, after considering the evidence exchanged during pre-motion discovery,
evidence being presented to Plaintiff which had not before been disclosed, with the
presentation of said evidence, Plaintiff withdraws her contestation regarding the validity of the
arbitration agreement produced by Defendants.

The Parties now hereby stipulate and agree as follows:

1. Dismissal. Pursuant to Fed. R. Civ. P. 41(a)(1)(ii) Plaintiff and Defendants agree
that all claims asserted in this action shall be dismissed with prejudice, except that within sixty
(60) days from the date this Stipulation is filed with the Court, Plaintiff may raise the claims
asserted in this action, and any other claims she may have against Defendants, in binding
arbitration before the American Arbitration Association utilizing the American Arbitration
Association Employment Arbitration Rules, with the understanding that the date the Arbitration
is filed shall be deemed the date in which the action was first initiated (for statute of limitation
purposes).

a Costs and Fees. The parties shall each bear their own costs and fees incurred
during the proceedings in this Court, including costs and fees incurred during pre-motion
discovery; that no cost shall be charged by any party as against any other party.

3. Confidentiality Order. The Stipulated Order Regarding Confidentiality of
Discovery Material (ECF No. 10) Ordered by Chief Magistrate J udge Roanne L. Mann on
November 12, 2019, shall survive the closing of this Case, and this Court shall retain

jurisdiction to hear any claims for relief pursuant to that Order.

362635171 12402/2019
Case 2:19-cv-03877-PKC-RLM Document 12

IT IS SO STIPULATED:

AKIN LAW GROUP, PLLC

 

Jystin Ames, Esquire

5 Broadway, Suite 1420
New York, New York 10006
Tel: (212) 825-1400
zafer@akinlaws.com
justin@akinlaws.com

Attorneys for Plaintiff

Dated: December 2, 2019

36263517.1 12/02/2019

Filed 12/02/19 Page 3 of 3 PagelD #: 60

SAUL EWING ARNSTEIN & LEHR LLP

  

By:
Erik P. Pramschufer, Esquire
1270 Ave. of the Americas, Suite 2005
New York, NY 10020

(212) 980-7216

Erik. Pramschufer@saul.com

    

Dena B. Calo, Esquire

1500 Market Street, 38th Floor
Philadelphia, PA 19102

(215) 972-7104
Dena.Calo@saul.com

Attorneys for Defendants
